 Case 4:19-cv-05210-RMP      ECF No. 65   filed 09/06/19   PageID.2459 Page 1 of 18




1     ROBERT W. FERGUSON
      Attorney General
2
      RENE D. TOMISSER, WSBA #17509
3     Senior Counsel
      JEFFREY T. SPRUNG, WSBA #23607
4     ZACHARY P. JONES, WSBA #44557
      JOSHUA WEISSMAN, WSBA #42648
5     PAUL M. CRISALLI, WSBA #40681
      NATHAN K. BAYS, WSBA #43025
6     BRYAN M.S. OVENS, WSBA #32901
      Assistant Attorneys General
7     8127 W. Klamath Court, Suite A
      Kennewick, WA 99336
8     (509) 734-7285

9                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
10                               AT RICHLAND

11    STATE OF WASHINGTON, et al.,                NO. 4:19-cv-05210-RMP

12                     Plaintiffs,                DECLARATION OF LACY
                                                  FEHRENBACH IN SUPPORT OF
13       v.                                       PLAINTIFF STATES’ MOTION
                                                  FOR § 705 STAY PENDING
14    UNITED STATES DEPARTMENT                    JUDICIAL REVIEW OR FOR
      OF HOMELAND SECURITY, a                     PRELIMINARY INJUNCTION
15    federal agency, et al.
                                                  NOTED FOR: October 3, 2019
16                     Defendants.                With Oral Argument at 10:00 a.m.

17
              I, Lacy Fehrenbach, declare as follows:
18
              1.    I am over the age of 18, competent to testify as to the matters herein
19
      and make this declaration based on my personal knowledge.
20
              2.    I am the Assistant Secretary for the division of Prevention and
21
      Community Health (PCH) at the Washington State Department of Health (DOH).
22


                                                                ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                         1                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                            Kennewick, WA 99336
                                                                           (509) 734-7285
     05210-RMP
 Case 4:19-cv-05210-RMP     ECF No. 65    filed 09/06/19   PageID.2460 Page 2 of 18




1     I have held this position since November 1, 2018. Prior to that, I served as the

2     Director of the Office of Family and Community Health Improvement in PCH for

3     two and a half years. Prior to that, I worked at the Association of Maternal and

4     Child Health Programs, the Association of State and Territorial Health Officials,

5     and an infectious disease laboratory at the Genetics and IVF Institute. I earned a

6     master of public health degree from the George Washington University. I also hold

7     a Bachelor of Science degree in molecular and cell biology from Texas A&M

8     University. I am certified in public health, and possess 15 years of experience in

9     public health policy and administration.

10          3.     As Assistant Secretary of Health, I work directly with the Secretary

11    of Health and members of the agency executive team on high-level policy and

12    strategic issues. I lead PCH, which includes four offices, more than 200 staff

13    members, and a wide range of programs and projects. PCH oversees a broad

14    portfolio of services and works extensively with state, local, tribal and

15    community partners to improve the health of all Washingtonians. The biennial

16    budget for PCH is $648.9 million, including $390.9 million in federal funding.

17          4.     DOH is Washington’s statewide public health agency. It is within in

18    the executive branch, with the Secretary of Health reporting directly to the

19    governor. DOH programs and services help to prevent illness and injury, promote

20    healthy places to live and work, provide information to help people make good

21    health decisions, and ensure our state is prepared for emergencies. PCH has

22


                                                                ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                         2                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                            Kennewick, WA 99336
                                                                           (509) 734-7285
     05210-RMP
 Case 4:19-cv-05210-RMP     ECF No. 65     filed 09/06/19   PageID.2461 Page 3 of 18




1     programs and services in the following major areas: reproductive health; maternal

2     and child health; nutrition services; immunizations; cancer and other chronic

3     disease prevention and control; and injury and violence prevention. These

4     programs and services work with local partners and services providers to enhance

5     the health of individuals, families, and communities and to eliminate health

6     inequities. PCH administers the following direct service programs: The Special

7     Supplemental Nutrition Program for Women, Infants, and Children (WIC),

8     Supplemental Nutrition Assistance Program-Education (SNAP-Ed), Vaccines

9     for Children, Family Planning, and Breast, Cervical, and Colon Health Program

10    (BCCHP).

11          5.     I understand that the U.S. Department of Homeland Security has

12    issued a new regulation on the public charge ground of inadmissibility under the

13    Immigration and Nationality Act, and I have reviewed it. As I understand it, the

14    Public Charge Rule would allow the federal government to consider a person’s past

15    use of certain public benefits, including certain specified federal programs and state

16    cash assistance programs for income maintenance, as a negative factor in an

17    application for lawful permanent residency, a new visa, or for an extension of or

18    change of stay from an existing visa. As a result of that change, I believe the Public

19    Charge Rule will cause confusion about which programs or services might count

20    against their or their family members’ ability to lawfully reside or visit the United

21    States and create a chilling effect on enrollment and participation in preventive

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                          3                   8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                              Kennewick, WA 99336
                                                                             (509) 734-7285
     05210-RMP
 Case 4:19-cv-05210-RMP       ECF No. 65   filed 09/06/19   PageID.2462 Page 4 of 18




1     health programs for which they are eligible, including those that are not among

2     the public benefits specified by the rule. These individuals and their families will

3     not receive immunizations, cancer screenings and early treatment where needed,

4     or they may give up access to family planning or supplemental nutrition services.

5     This will worsen health outcomes for these individuals, their families, and

6     communities and in many cases, require that they receive higher levels of care.

7     This will increase or shift costs to other health care and other safety net programs.

8     Description of Relevant Program

9           6.        WIC provides nutritional assistance, breastfeeding support,

10    referrals, and education to pregnant women, newborn infants, and children up to

11    age five years. Participants receiving WIC may qualify for the program through

12    adjunct eligibility because they are qualified for Medicaid Title 19, State or

13    Federal Non-Title 19, Temporary Assistance for Needy Families (TANF),

14    SNAP, or Food Distribution Program on Indian Reservations (FDPIR).

15    Medicaid, TANF, and SNAP are all specified public benefits under DHS’s public

16    charge rule. The Washington State WIC Farmers Market Nutrition Program

17    works to increase intake of fresh fruits, vegetables, and herbs among WIC

18    participants.

19          7.        Participants in Washington’s WIC qualify due to income, nutritional

20    risk, and status as a pregnant woman, or child aged birth to five years.

21    Washington WIC does not collect information about citizenship status when

22


                                                                 ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                          4                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                             Kennewick, WA 99336
                                                                            (509) 734-7285
     05210-RMP
 Case 4:19-cv-05210-RMP    ECF No. 65    filed 09/06/19   PageID.2463 Page 5 of 18




1     determining eligibility. Income eligibility for Washington WIC is 185% of the

2     federal poverty level. WIC Farmers Market Nutrition Program eligibility is the

3     same as WIC eligibility so far as funds permit.

4           8.    Washington WIC serves approximately 275,000 unique participants

5     annually, including for prenatal nutritional assessment and supplemental food

6     prescriptions, for infants (whether breastfeeding, partially breastfeeding, or

7     formula-fed), and children to age five years. About half of the infants born in

8     Washington State receive WIC benefits. Washington WIC families received 1.4

9     million referrals to social, medical, and food assistance programs in 2017, and

10    over 637,000 nutrition education sessions, including almost 63,000 Registered

11    Dietician appointments for clients at high nutritional risk. In addition, 43,500

12    WIC participants received Farmers Market Nutrition Program benefits in 2017.

13          9.    Washington WIC is funded by United States Department of

14    Agriculture under Section 17 of the Child Nutrition Act of 1966, as amended.

15    Washington state receives approximately $125.5 million annually, including

16    administrative funds and food funds. State funds are not used for Washington

17    WIC services, except that some state funds are used to supplement federal

18    funding for the Farmers Market Nutrition Program.

19          10.   SNAP-Education (SNAP-Ed) is the education and public health arm

20    of the SNAP program. SNAP-Ed works to make SNAP a more effective,

21    health-promoting support system for our nation's low-income individuals, youth,

22


                                                               ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                        5                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                           Kennewick, WA 99336
                                                                          (509) 734-7285
     05210-RMP
 Case 4:19-cv-05210-RMP    ECF No. 65    filed 09/06/19   PageID.2464 Page 6 of 18




1     and families. SNAP-Ed provides programs to SNAP-eligible participants.

2           11.    To encourage healthy living in low-income communities SNAP-Ed

3     provides evidence-based nutrition education programs directly to SNAP-eligible

4     participants in conjunction with coordinating wider community and public health

5     approaches and multi-level interventions that guide local policies, organizational

6     systems, and environments to support health and prevent obesity. In Washington,

7     in FFY17, 67,640 people participated in SNAP-Education nutrition education

8     classes and public health strategies reached an estimated 741,332 Washington

9     residents. About 65% of SNAP-Ed participants in Washington are children.

10          12.    SNAP-Ed is fully federally funded. Washington State receives

11    approximately $9.6 million annually in SNAP-Ed funding allocations. State

12    funds are not used for Washington SNAP-Ed services.

13          13.    Washington’s Family Planning Program delivers family planning

14    services, including a broad range of contraceptives, counseling on reproductive

15    health and other medical issues, testing for STIs and HIV, and screening for

16    human papillomavirus (HPV) and cancer, for people with low incomes.

17          14.    To qualify for Washington State’s Family Planning Program,

18    including sliding scale discounts, clients must have an income equal to or lower

19    than 250% of the Federal Poverty Level.

20          15.    BCCHP provides cancer screening and diagnostic services for

21    clients who are ineligible for Apple Health (Medicaid) or Medicare, are uninsured

22


                                                               ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                        6                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                           Kennewick, WA 99336
                                                                          (509) 734-7285
     05210-RMP
 Case 4:19-cv-05210-RMP     ECF No. 65     filed 09/06/19   PageID.2465 Page 7 of 18




1     or underinsured and have an income equal to or below 250% FPL. Funding from

2     a private foundation allows services for patients with an income up to 300% FPL.

3     Clients must be 21-64 to receive breast and cervical services (and older if

4     ineligible for Medicare) and 50-64 for colorectal (older than 64 if ineligible for

5     Medicare). If a client is diagnosed with breast or cervical cancer, BCCHP

6     navigators apply for coverage under the Breast and Cervical Cancer Treatment

7     Program (BCCTP). BCCTP is administered by the WA State Health Care

8     Authority (HCA) and allows State or Federal Medicaid coverage for clients

9     diagnosed with breast or cervical cancer. BCCHP provides navigation services

10    such as completing re-enrollment paperwork to ensure continued access to the

11    treatment coverage. The Washington Administrative Code (WAC) 182-505-0120

12    defines the program requirements. BCCHP sets income and resource eligibility

13    requirements and partners with HCA’s Medical Eligibility Determination

14    Services for enrollment and renewal. There is no federal statute or regulation

15    directed at treatment coverage for patients diagnosed with colorectal cancer.

16    Colorectal cases are navigated into charity care programs at local hospitals or can

17    be covered under the Alien Emergency Medical program, if applicable.

18          16.    BCCHP is funded by state, federal and foundation dollars for breast

19    and cervical screening ($5.7 Million Federal) and federal funds only for

20    colorectal ($1.2 million federal).

21          17.    The Office of Immunization and Child Profile promotes on-time

22


                                                                 ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                          7                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                             Kennewick, WA 99336
                                                                            (509) 734-7285
     05210-RMP
 Case 4:19-cv-05210-RMP     ECF No. 65    filed 09/06/19   PageID.2466 Page 8 of 18




1     immunizations to prevent diseases, including the purchase and distribution of

2     recommended vaccines for all children and uninsured or underinsured adults. We

3     also supply limited vaccine for anyone impacted by a disease outbreak.

4             18.   State-purchased vaccines are available for all children from birth

5     through age 18. There are no citizenship requirements to access vaccines

6     purchased by the State. Funding to purchase vaccines comes from the state ($65

7     million) and federal funding ($97 million). The federal funding is from the

8     Vaccines for Children program and 317 vaccine funding. A significant amount

9     of funding comes from the federal Vaccines for Children program and 317

10    Vaccine funding. Vaccines for Children funding is used for children who are

11    younger than age 19 and Medicaid-eligible, uninsured, underinsured or American

12    Indian or Alaska Native. 317 funding is used for uninsured and underinsured

13    adults including immigrants and refugees if not otherwise covered by health

14    insurance. 317 funding can also be used for any person during a disease outbreak,

15    regardless of citizenship or health insurance status.

16            19.   Each of these programs is likely to be harmed by the Public Charge

17    Rule.

18            20.   WIC is not specifically covered by the Public Charge Rule, but

19    because programs like SNAP and Medicaid which offer adjunct eligibility for

20    WIC participation are included in the rule, we foresee a high likelihood that WIC

21    enrollment and participation will be negatively impacted by the Rule.

22


                                                                ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                         8                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                            Kennewick, WA 99336
                                                                           (509) 734-7285
     05210-RMP
 Case 4:19-cv-05210-RMP     ECF No. 65   filed 09/06/19   PageID.2467 Page 9 of 18




1           21.    Moreover, WIC clinic coordinators in Washington have reported to

2     DOH that participants have requested to be removed from the program and their

3     record of participation erased, out of concern participation in WIC may

4     complicate efforts to advance residency or citizenship status. Participants made

5     these requests after notice of the proposed rule, and additional participants have

6     made these requests after the final rule was issued.

7           22.    SNAP is specifically covered by the Public Charge Rule. As a result,

8     the Rule is likely to discourage immigrants in Washington from participating in

9     the SNAP-Ed program, though it is not included in the Public Charge Rule’s

10    definition of “public benefit.”

11          23.    Additionally, the State-funded Fruit and Vegetable Incentives

12    (FINI) Program provides individuals who use SNAP with extra benefits to

13    specifically purchase healthy fruits and vegetables. One aspect of that program is

14    a fruit and vegetable prescription program. Enrollment in SNAP is currently a

15    prerequisite to participation in the FINI Program. Healthcare providers have

16    reported that their patients have declined to sign up for SNAP (a requirement to

17    access FINI programs) because of the potential repercussions of the Public

18    Charge Rule.

19          24.    Washington WIC and Washington SNAP-Ed do not collect

20    information about citizenship or immigration status of participants per federal

21    rules. In 2015, about 13.7% of Washington residents were born outside the

22


                                                               ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                        9                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                           Kennewick, WA 99336
                                                                          (509) 734-7285
     05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 65   filed 09/06/19   PageID.2468 Page 10 of 18




1    United States. 46.8% of this number were naturalized citizens in 2015. This

2    means about 530,000 Washingtonians were non-naturalized immigrants in 2015.

3    Extrapolation from these figures indicates that potentially about 5,500 newborns

4    in Washington State are born annually into families that might be affected by the

5    rule.

6            25.   The Family Planning Program and BCCHP programs are not

7    specifically covered by the rule, but there is anecdotal evidence from both

8    programs that participants are fearful about the immigration consequences of the

9    Public Charge Rule. In 2017, Washington’s family planning program served

10   approximately 91,329. In 2017, BCCHP covered the cost of screening for

11   approximately 8,213 breast and cervical clients and 1,891 colorectal clients.

12           26.   The number of potentially affected enrollees in Washington’s

13   Family Planning Program is not known.

14           27.   Immunizations are not specifically covered by the rule. However,

15   because of the inclusion of Medicaid and other health insurance programs we

16   anticipate that a substantial number of Washington residents will forego access

17   to immunizations and coverage due to the Public Charge Rule.

18           28.   The number potentially impacted for vaccine purchasing or access

19   is unknown. Office of Immunization and Child Profile does not collect

20   information about citizenship or immigration status.

21           29.   BCCHP has learned from one of our Federally Qualified Health

22


                                                              ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                      10                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                          Kennewick, WA 99336
                                                                         (509) 734-7285
     05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 65    filed 09/06/19   PageID.2469 Page 11 of 18




1    Center partners that their BCCHP client numbers have declined since hearing

2    about the proposed rule, a trend they attribute at least in part to the Public Charge

3    Rule; clients have inquired whether using cancer screening services will affect

4    their immigration status. We have also received emails from our partners at

5    Public Health Seattle and King County and Citrine Health, reporting that clients

6    had asked if their services will impact their immigration status.

7          30.    The Breast, Cervical, and Colon Health program does not collect

8    data on citizenship status for screened clients in accordance with Executive Order

9    1701. However, our clients are largely from populations that may feel threatened

10   by the rule change. Roughly 85% of BCCHP clients have a primary language

11   other than English.

12   Harms to Agency Mission or Broader Harms

13         31.    The Public Charge Rule will have a significant negative impact on

14   the Department of Health’s mission to protect and improve the health of all

15   people in Washington State.

16         32.    In Federal Fiscal Year 2017, Washington WIC served 274,888

17   participants. Nearly 48% of these women and 50% of these children were at high

18   nutrition risk, which means they have anemia, are underweight, or have a history

19   of pregnancy complications or poor pregnancy outcomes. The cost of food

20   insecurity in the nation is $167 billion, and the cost of obesity is $147 billion.

21   WIC, WIC Farmers Market Nutrition Program, and SNAP-Ed all work to reduce

22


                                                                ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                        11                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                            Kennewick, WA 99336
                                                                           (509) 734-7285
     05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 65    filed 09/06/19   PageID.2470 Page 12 of 18




1    both food insecurity and obesity. WIC improves pregnancy and birth outcomes,

2    and rates of breastfeeding, healthy weight, and meeting developmental

3    milestones. In the past twenty years, WIC has increased breastfeeding rates

4    nationally by 29% among WIC participants. Breastfeeding can reduce the risk of

5    breast and ovarian cancer in mothers, as well as reducing the risk of type 2

6    diabetes and post-partum depression. For babies, breastfeeding may reduce risks

7    of obesity, lower respiratory infections, Type 2 diabetes, asthma, and Sudden

8    Infant Death Syndrome (SIDS). Participation in WIC has been shown to lower

9    infant mortality, reduce the rate of low birth-weight babies by 25%, and reduce

10   the rate of very low birth-weight babies by 44%. Pregnant women participating

11   in WIC have longer pregnancies, resulting in fewer premature births, and are

12   more likely to receive adequate prenatal care. Participation in WIC during both

13   the prenatal and postpartum periods results in women with higher hemoglobin

14   levels, a lower likelihood of obesity, and healthier babies than women who did

15   not participate in WIC. WIC provides referrals to additional health resources to

16   meet individual family needs.

17         33.    If families decline access to WIC, WIC Farmers Market Nutrition

18   Program, or SNAP-Ed out of concern that participation may have negative

19   consequences for their immigration plans, status, or progress, this will result in a

20   loss of direct food support, medical and social service referrals, breastfeeding

21   counseling and support, and nutrition education to families at risk of serious,

22


                                                               ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                        12                 8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                           Kennewick, WA 99336
                                                                          (509) 734-7285
     05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 65    filed 09/06/19   PageID.2471 Page 13 of 18




1    negative health outcomes. We would expect to see an increase in food insecurity

2    which, combined with the chilling effect on participation in the school lunch and

3    school breakfast program, would severely impact children in Washington State.

4          34.    Studies show that Family Planning Services help prevent negative

5    health consequences of unwanted childbearing. Parents of unwanted childbearing

6    have higher incidents of depression and are more likely to engage in neglect.

7    Studies show that increased incidents of unwanted childbearing happens to those

8    below the poverty line, even though the parents want the same number of children

9    as those in higher economic demographics.

10         35.    We estimate that in 2017 Washington’s Family Planning Program

11   services prevented 18,150 unintended pregnancies; 8,550 unplanned births; 6,140

12   abortions and 1,090 unplanned preterm/low birth weight births. In addition, these

13   services prevented 1,030 chlamydia infections, 60 gonorrhea infections and 10

14   HIV infections. If fewer people seek services due to fear of deportation or denial

15   of future citizenship, we would see an increase in unintended pregnancies and the

16   adverse maternal, infant, and child health outcomes associated with them as well

17   as higher cases of sexually transmitted infections.

18         36.    The early detection of cancer programs were created to address

19   cancer burden, save lives and reduce healthcare costs. A late stage cancer

20   diagnosis can be costly. For example, the cost of breast cancer has been noted in

21   one study as more costly with later stage advanced diagnosis, with an average

22


                                                               ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                       13                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                           Kennewick, WA 99336
                                                                          (509) 734-7285
     05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 65    filed 09/06/19   PageID.2472 Page 14 of 18




1    cost in the year after diagnosis of $60,637, $82,121, $129,387, and $134,682 for

2    stage 0, I/II, III, and IV, respectively.1 One federally qualified health center that

3    partners with us reported a decline in their BCCHP clients accessing screening

4    services since hearing about the proposed rule. Fear of the rule change and its

5    effects on utilizing cancer screening services for people of a variety of citizenship

6    statuses can lead to grave consequences both in lives lost from treatable cancers

7    and intensive financial costs of late stage treatment and related care.

8          37.     Most vaccine-preventable diseases are highly contagious and can

9    cause both short and long-term impact on individuals creating ongoing health

10   risks and impact. Disease prevention is dependent upon access to vaccines and

11   high vaccination rates. Use of vaccine funding is critical to provide community

12   immunity against these diseases to limit their spread and impact on the

13   population. By contrast, discouraging immigrants from obtaining vaccines

14   because of potential adverse consequences to their immigration status could lead

15   to higher rates of contagion and worse community health.

16         38.     Broadly speaking, managing disease outbreaks requires willing

17   participation on the part of all potentially affected communities. If immigrants

18   are unwilling to receive care or provide complete contact information or other

19
           1
20             Blumen H, Fitch K, Polkus V. Comparison of Treatment Costs for Breast

21   Cancer, by Tumor Stage and Type of Service. Am Health Drug Benefits.

22   2016;9(1):23–32. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4822976/


                                                                ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                        14                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                            Kennewick, WA 99336
                                                                           (509) 734-7285
     05210-RMP
Case 4:19-cv-05210-RMP     ECF No. 65     filed 09/06/19   PageID.2473 Page 15 of 18




1    critical information due to fear that it will affect their immigration status, this will

2    likely hamper DOH’s efforts to manage outbreaks, impact comprehensive case

3    review, and limit suspect case identification, with severe ramifications on public

4    health and safety.

5    Pecuniary or Direct Harms to Agency

6           39.    If participation in WIC or SNAP-Ed decreased due to concerns

7    about the impact of the public charge rule, families would likely transfer their

8    needs to local food pantries, free or low-cost medical services, and would likely

9    experience worse health outcomes, that would require intervention by higher

10   levels of care. Increases in unintended pregnancy and sexually transmitted

11   infections would increase costs to Medicaid and/or other safety net health care

12   and social service programs. These could include costs for the individual eligible

13   for family planning services and for children born to that client. Delay or lack of

14   cancer screening will delay diagnoses requiring a higher level of care and could

15   increase costs to Medicaid and/or other safety net health care programs.

16          40.    Federal funds for Washington WIC and SNAP-Ed are tied to

17   enrollment. Decreases in WIC and SNAP-Ed enrollment and participation place

18   Washington WIC and SNAP-Ed at risk of decreased federal funding for the

19   programs. State funds are not currently used to support these programs, and may

20   not be available to mitigate the loss of federal funds. Furthermore, federal funding

21   is generally not sufficient to cover local administration of the programs, and a

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                          15                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                              Kennewick, WA 99336
                                                                             (509) 734-7285
     05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 65   filed 09/06/19   PageID.2474 Page 16 of 18




1    decrease in federal funding due to decreased caseload would further increase the

2    burden on local agencies to supplement program costs.

3    Harms to Individuals Served by Agency

4          41.    Between 2013 and 2017, Washington WIC observed about 5% to

5    6% decrease annually in WIC participation. However, since initial reports of

6    changes to the scope of public charge in early 2017, WIC participation has

7    dropped by about 10%, or nearly double the expected decrease. For SNAP-Ed,

8    we noticed a 56% decrease in participation by adults (18 and older) from 2017 to

9    2018. There weren’t any participation changes in those under 18 because those

10   program activities occurred at school during regular class time.

11         42.    The observed decrease in WIC participation since discussion of the

12   proposed rule has been double the normal annual decrease. It thus appears that

13   the chilling effect of implementing this rule would mean approximately 13,750

14   individuals who might otherwise have used WIC services may not participate in

15   Washington WIC annually.

16         43.    The benefits of WIC and SNAP-Ed participation would not be

17   received by families who choose not to enroll or use Washington WIC and

18   SNAP-Ed services. Thus, under the Public Charge Rule, it is fairly anticipated

19   that infant and maternal deaths would increase, birth outcomes would be worse,

20

21

22


                                                              ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                      16                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                          Kennewick, WA 99336
                                                                         (509) 734-7285
     05210-RMP
Case 4:19-cv-05210-RMP       ECF No. 65    filed 09/06/19   PageID.2475 Page 17 of 18




 1   and childhood obesity, diabetes, and failure to meet developmental milestones
 2   would all increase.
 3            44.     The Public Charge Rule, particularly the inclusion of Medicaid, is

 4   likely to deter clients from seeking services, particularly those diagnosed with
 5   breast and cervical cancer seeking treatment, resulting not only in higher
 6   mortality rates, but also higher costs. As noted by the World Health Organization,

 7   “Detecting Cancer early also reduces cancer’s financial impact: not only is the

 8   cost of treatment much less in cancer’s early stages, but people can also continue
 9   to work and support their families if they can access effective treatment in time.”2

10            I declare under penalty of perjury under the laws of the State of
11   Washington and the United States that the foregoing is true and correct.
12                       31st day of August, 2019, at _____________,
              DATED this _____                        Tumwater       Washington.

13
14
                                          LACY FEHRENBACH
15                                        Assistant Secretary, Prevention and Community
                                          Health, Washington State Department of Health
16
17
18
19            2
                  “Early Cancer Diagnosis Saves Lives, Cuts Treatment Costs.” World

20   Health Organization, World Health Organization. Source: www.who.int/news-

21   room/detail/03-02-2017-early-cancer-diagnosis-saves-lives-cuts-treatment-

22   costs.


                                                                  ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                          17
24                                                                    8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                              Kennewick, WA 99336
                                                                             (509) 734-7285
     05210-RMP
25
Case 4:19-cv-05210-RMP   ECF No. 65    filed 09/06/19   PageID.2476 Page 18 of 18




1                          DECLARATION OF SERVICE

2          I hereby declare that on this day I caused the foregoing document to be

3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4    which will serve a copy of this document upon all counsel of record.

5          DATED this 6th day of September, 2019, at Tumwater, Washington.

6
                                  /s/ Sara M. Cearley
7                                 SARA M. CEARLEY
                                  Paralegal
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22


                                                              ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF LACY                      18                  8127 W. Klamath Court, Suite A
     FEHRENBACH NO. 4:19-cv-                                          Kennewick, WA 99336
                                                                         (509) 734-7285
     05210-RMP
